Citation Nr: 1807889	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hand osteoarthritis, to include as secondary to service-connected bilateral hand burns. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Paul, Minnesota that denied the claim sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hand osteoarthritis is not casually or etiologically related to a disease, injury or event in service, did not manifest within one year of service discharge, and is not caused or aggravated by his service-connected bilateral hand burns.


CONCLUSION OF LAW

The criteria for service connection for bilateral hand osteoarthritis, to include as secondary to service connected bilateral hand burns, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated December 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain direct service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Under 38 C.F.R. §3.303(b), continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including arthritis,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection is also provided on a secondary basis for disability that is proximately due to, or aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence can also be sufficient to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his bilateral hand osteoarthritis is due to his service-connected bilateral hand burns.  See June 2013 Third Party Correspondence.

Although the Veteran has only contended that his bilateral hand osteoarthritis is due to his service-connected bilateral hand burns, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran has a current diagnosis of bilateral hand osteoarthritis.  See May 2014 VA examination. 

The Veteran's service treatment records are silent for treatment and diagnosis of bilateral hand osteoarthritis.  Of note, in July 1954, the Veteran was treated for blistered hands and dry dressing.  Furthermore, his May 1956 separation examination showed normal upper extremities.

In a June 2013 private medical opinion received August 2013, Dr. J.M.K. stated that he believed "that the symptoms in [the Veteran's] hands are related to the burns that [he] suffered while in the service."  No rationale was provided in support of this opinion. 

In an August 2013 statement, the Veteran's daughter stated that he has increasing problems with his hands, pain, numbness and neuropathy as diagnosed by his physician.

In an August 2013 statement, the Veteran notes that he has suffered with pain and shooting pain in both of his hands due to injuries following an incident while in basic training.  Further, he states that the doctor at the time told him that he suffered 3rd degree burns. 

In May 2014, the Veteran attended a Hand and Fingers Disability Benefits Questionnaire (DBQ) VA examination.  The examiner diagnosed bilateral burns and bilateral hand osteoarthritis.  X-ray results showed degenerative or traumatic arthritis of the right hand.  The examiner opined the claimed condition was less likely than not proximately due to or the result of your service-connected burns, hands.  The rationale was provided that there is no relationship between osteoarthritis and burns.  The examiner opined they do not believe the Veteran had third degree burns as there are no scars to his hands.  He most likely had second degree burns. 

In a September 2014 statement, the Veteran indicates that VA has never taken x-rays of his hands nor has he submitted any x-rays in connection with any of his claims. 

In an October private medical opinion, Dr. J.M.K. stated that the Veteran has significant pain in his hands that is related not only to moderate osteoarthritis as noted on x rays of his hands recently but also neuropathy.  A  history of diabetes was noted but his hand symptoms have been occurring for much longer than the diabetes.  The physician expressed the belief that the Veteran's symptoms in his hands were related to the burns that he suffered while in the service, peripheral neuropathy from diabetes are also usually affects the feet and he has had no symptoms in the feet.  No rationale was provided in support of this opinion.

In a February 2015 private medical opinion received in March 2015, Dr. J.M.K. opined that the Veteran has sensory polyneuropathy related to prolonged hot water burns of the hands that he suffered while in the military in 1954.  No rationale was provided in support of this opinion.

In a February 2015 VA medical opinion, the examiner opined, after review of available records, that the Veteran's bilateral hand osteoarthritis is less likely than not due to or aggravated by his service-connected burns bilateral hands.  The rationale provided:
	
Induction exam documented "2n well healed scar ventral rt wrist".  No description about the burn or any other residuals associated with the burn.  Separation exam 5/23/56 documented "scar on right forearm".  Again, No description about the burn or any other residuals associated with the burn.  2nd or third degree burn does not damage joints.  They damage skin.  If the scar documented in induction and separation exams is from the burn, it is located in wrist/forearm area of right side.  No evidence fingers of the right hand are affected.  No evidence of burn in left hand/fingers.  However, x ray hands 5/27/2014 showed arthritis both hands and fingers, and it is roughly symmetrical left and right.  Veteran had advanced age.  Age associated osteoarthritis is often symmetrical.

With regard to the October 2014 private medical opinion, the examiner noted that the opinion did not provide any support that the Veteran's bilateral hand osteoarthritis is associated with the burn.  This letter did not provide a sound statement and a rationale to connect Veteran's osteoarthritis of both hands/fingers and the burn he suffered several decades ago.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for bilateral hand osteoarthritis, to include as secondary to service-connected bilateral hand burns.

The Board also finds that bilateral hand osteoarthritis did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  The clinical evidence does not show a confirmed diagnosis of bilateral hand osteoarthritis until 2014-several decades after separation from service.  See May 2014 VA examination.

The Board finds that the February 2015 VA opinion is the most probative piece of evidence in this case that shows that bilateral hand osteoarthritis was not incurred in service nor proximately caused by or aggravated by his service-connected bilateral hand burns.  The February 2015 VA opinion was based on an examination and interview of the Veteran, to include a review of the record.  The examiner included a detailed rationale for the opinion rendered, and the opinion was based on objective findings from the record and the VA examiner's own expertise.  The Board finds that the VA opinion was based on an accurate factual background, and therefore provided competent, credible, and probative evidence showing that bilateral hand osteoarthritis is not caused or aggravated by the service-connected bilateral hand burns.

The Board notes the October 2014 positive private medical opinion but does not afford it more probative weight than the February 2015 VA opinion because Dr. J.M.K. did not provide a rationale to support his opinion and there is no indication that the Veteran's claim file was reviewed prior to formulating the opinion rendered. 

In addition, the Board finds that the Veteran and his daughter are competent to attest as to the symptomology of bilateral hand osteoarthritis.  However, because the Veteran claims a disability secondary to a service connected injury, the Board finds that the Veteran is not competent to provide a nexus opinion between the bilateral hand osteoarthritis and bilateral hand burns.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is required.
 
For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that bilateral hand osteoarthritis was not incurred in service, did not manifest to a compensable degree within one year of service separation and is not proximately due to or aggravated by service-connected bilateral hand burns. 

A preponderance of the evidence is against the claim for service connection for bilateral hand osteoarthritis and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hand osteoarthritis, to include as secondary to service-connected bilateral hand burns is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


